                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 ------------------------------------------------------------   X
                                                                       DATE FILED: 01/16/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :   15-CR-537-12 (VEC)
                 -against-                                      :
                                                                :        ORDER
                                                                :
 BRIANT MAYNOR,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Briant (a/k/a “Brian”) Maynor requests that this Court

recommend to the Bureau of Prisons (“BOP”) that he be allowed to serve the last twelve months

of his sentence in a halfway house, also known as a residential re-entry center, Dkts. 1403, 1449;

        WHEREAS Mr. Maynor made a virtually identical request in 2017, Dkts. 1217, 1219;

        WHEREAS in response to the earlier motion, the Court ruled that it lacked authority to

order the BOP to confine Mr. Maynor at a particular facility, Dkt. 1287;

        WHEREAS the Court also ruled that a further non-binding recommendation was

unnecessary because, at the time of sentence, the Court already recommended to the BOP that

Mr. Maynor be allowed to “[s]erve [the] maximum allowable time in a halfway house or in home

confinement,” Dkt. 692 at 2; and

        WHEREAS the Court’s authority to order or recommend designations has not changed;

        IT IS HEREBY ORDERED that Mr. Maynor’s request for the Court to issue another

recommendation is denied. The Court’s prior recommendation to the BOP that Mr. Maynor be

allowed to serve the maximum time possible in a halfway house, or in home confinement,

remains unchanged, which the BOP should consider in accordance with 18 U.S.C. § 3621(b)(4).



                                                         1
       The Clerk of Court is respectfully directed to terminate the open motions at docket entries

1219, 1403, and 1449. The Clerk is further requested to mail a copy of this order to Mr. Brian

Maynor, Reg. No. 31211-171, FCI Allenwood Low, Federal Correctional Institution, P.O. Box

1000, White Deer, PA 17887, and note mailing on the docket.

SO ORDERED.

Dated: January 16, 2020
New York, NY
                                                            ___________________________
                                                               VALERIE CAPRONI
                                                               United States District Judge




                                                2
